COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §          No. 08-18-00222-CR
  DANIEL DAVID FERRIS,
                                                   §                  Appeal from the
                         Appellant,
  v.                                               §                 243rd District Court

  THE STATE OF TEXAS,                              §              of El Paso County, Texas

                          State.                   §                (TC# 20170D00570)

                                             ORDER

        On December 19, 2018, Robert Ramos, Appellant’s attorney, filed a motion to withdraw
as appellate counsel alleging that he does not represent Appellant on appeal as he was retained
only as local trial counsel. Before the Court considers the motion to withdraw it will be necessary
for the trial court to conduct a hearing.

       Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant is indigent and entitled to the appointment of appellate counsel. If Appellant is not
indigent, the trial court shall determine whether Appellant intends to retain appellate counsel or
intends to proceed pro se. The trial court shall enter all necessary orders and/or findings which
may include making Appellant aware of the dangers and disadvantages of self-representation and
develop evidence as to whether Appellant’s apparent decision to relinquish benefits associated
with counsel and to proceed pro se is knowingly and intelligently made under Hubbard v. State,
739 S.W.2d 341 (Tex.Crim.App. 1987).

        The trial court shall forward its order and/or findings to the District Clerk of El Paso County
on or before January 22, 2019. The District Clerk shall prepare a supplemental clerk’s record
containing the trial court’s order and/or findings on or before February 1, 2019. Further, the
transcription of the hearing shall be prepared, certified and filed with this Court on or before
February 1, 2019.

         IT IS SO ORDERED this 19th day of December, 2018.

                                               PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.